White, Presiding Judge.
In the charge to the jury which was excepted to by defendant, the learned judge instructed them as follows, viz: “When a person is on trial for theft of a horse, the possession of such stolen horse by the accused without a written transfer or bill of sale containing a specific description of such animal is jprima, facie evidence against the accused that such possession was illegal.”
In Flores & Bernal v. The State, 13 Texas Court of Appeals, 665, a similar charge was given, and it was held to be error. It was said, “It is true that the rule here announced is so declared by statute, but to charge it abstractly is error. * * * We think that the court should have instructed the jury that, though the failure to produce a written conveyance was prima facie evidence that defendant’s possession was illegal, yet it was not conclusive, and might be rebutted by competent evidence. The charge as it was given may have made the impression upon the minds of the jurors that the inquiry should be confined to the question as to whether or not the defendant had a written conveyance ” (citing Mills v. The State, 40 Texas, 69; Garcia v. The State, 12 Texas Ct. App., 335).
For this error the judgment must be reversed and the cause ’ remanded for a new trial.

Reversed and remanded.